959 So. 2d 359 (2007)
N.R.R., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES and The Guardian Ad Litem Program, Appellees.
No. 3D06-3124.
District Court of Appeal of Florida, Third District.
June 6, 2007.
Dennis E. Berger, Miami, for appellant.
Karla Perkins, Department of Children and Families, Miami; Hillary S. Kambour, Guardian ad Litem Program, for appellees.
Before SUAREZ, CORTIÑAS, and ROTHENBERG, JJ.
SUAREZ, J.
The father, N.R.R., appeals from a final order terminating his parental rights to the minor child, C.R. We affirm.
N.R.R. was alleged to have sexually abused C.R.'s half-sibling, who was twelve years old at the time of removal from his custody. An expedited petition to terminate the father's parental rights was filed on September 8, 2006, under section 39.806(1)(f), Florida Statutes (2006), which provides for termination when the parent has committed "egregious abuse" of a child or the child's sibling. Termination of parental rights was also requested pursuant to section 39.806(1)(d)1, Florida Statutes (2006), which provides for termination when the parent is incarcerated for a substantial portion of the child's minority.
N.R.R. was convicted of sexual battery and was sentenced to life plus thirty years for the abuse which occurred to C.R.'s sibling. The trial court terminated the father's parental rights, based on the repeated sexual abuse of his step-daughter, *360 and the incarceration for sexual battery for a substantial portion of time before C.R. would reach eighteen years of age.
Upon review of the record, we find the final order terminating N.R.R.'s parental rights is supported by substantial competent evidence. Therefore, the trial court's order is affirmed.